The only claim pressed on this plea in abatement is that the document purporting to be a copy of the original process and which was served upon this defendant is not, in fact, a true copy of the original process. The original process is signed "Frederick Lovejoy, Jr., Commissioner of the Superior Court for Fairfield County". The document served upon this defendant is a true copy of the original process except that the words "Frederick Lovejoy, Jr." are omitted.
      "No writ, pleading, judgment or any kind of proceeding in court or course of justice shall be abated, suspended, set aside or reversed for any kind of circumstantial errors, mistakes or defects, if the person and the cause may be rightly understood and intended by the Court." G. S. Sec. 5536.
The omission of the words "Frederick Lovejoy, Jr." do not and cannot, in the slightest degree, affect a full and complete understanding by the Court of the person and cause intended by the process.
      "Pleas in abatement are not favored." Budd, Admr. vs. Meriden Electric R. R. Co., 69 Conn. 272, 283.
   The plea in abatement is overruled.